Citation Nr: 0207050	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  96-47-312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hematuria.  


REPRESENTATION

Appellant represented by:	James Valentin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from July 11, 1969 to August 
14, 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a hematuria.

This case was previously before the Board, and in an October 
1998 decision the Board determined that new and material 
evidence had not been submitted to warrant reopening a 
previously denied claim of entitlement to service connection 
for a hematuria.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals, prior to March 
1, 1999) (hereinafter, "the Court").  In an Order dated in 
June 2000, the Court vacated the Board's October 1998 
decision, and remanded the matter to the Board for further 
proceedings consistent with the Court's Order.  In December 
2000, the Board determined that new and material evidence had 
been submitted to reopen a claim for service connection for a 
genitourinary disability manifested by hematuria, and 
remanded the matter to the RO for additional development.  
The requested development has been completed, and the case is 
now before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  Hematuria clearly and unmistakably existed prior to the 
veteran's entry into active service, and did not increase in 
severity during service.  


CONCLUSION OF LAW

The presumption of soundness on entrance into service is 
rebutted, and the veteran's pre-service hematuria was not 
aggravated during active military service.  38 U.S.C.A. 
§§ 1111, 1110, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
developed hematuria during service, and that his current 
hematuria is causally related to his active service.  

As noted in the Introduction to this decision, this matter 
was previously denied by the Board in an October 1998 
decision, at which time the Board determined that new and 
material evidence had not been submitted to warrant reopening 
a previously denied claim of entitlement to service 
connection for a hematuria.  The Court vacated the Board's 
October 1998 decision in a June 2000 Order, and remanded the 
matter to the Board for readjudication.  Since the time of 
the Court's Order, in a December 2000 decision the Board 
reopened the veteran's claim for service connection, and 
remanded the matter for additional development, including 
obtaining a VA genitourinary examination.  The Board has 
reviewed the file, and is satisfied that the requested 
development has been completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (as a matter of law, a remand by the Board 
confers on the veteran the right to compliance with the 
remand orders).  The case is now before the Board for 
adjudication on the merits.  

The Court's June 2000 Order instructed the Board to answer 
five questions.  The first three questions posed by the Court 
concerned matters of well-groundedness, which prior to 
November 9, 2000, was a threshold question in addressing 
service connection claims.  The well-grounded standard was 
eliminated by enactment of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and as 
such, the Court's three questions in that regard are now 
moot.  The fourth question posed by the Court pertained to 
the issue of new and material evidence.  As noted earlier, 
since the time of the Court's June 2000 Order, the Board 
found in a December 2000 decision that new and material 
evidence had been presented, and reopened the claim for 
service connection for hematuria.  Thus, the Court's fourth 
question is also now moot.  Finally, in the fifth question, 
the Court inquired about several lay statements in the record 
from the veteran's mother, brother, and sister, which 
indicated, generally, that the veteran did not have hematuria 
prior to service, but developed hematuria during service.  
The Court inquired as to whether the statements pertained to 
visual observations, or medical opinions.  The Court's 
question is still relevant, and pertains to the outcome of 
this appeal.  As such, that question will be discussed in 
detail in the decision below.  

As indicated above, during the pendency of this appeal, on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

The Board considered the VCAA in the December 2000 decision, 
which found that new and material evidence had been submitted 
to reopen the veteran's claim for service connection for a 
genitourinary disorder manifested by hematuria.  
Additionally, in April 2001, after the Board remanded the 
case to the RO for further development, the RO sent the 
veteran a letter informing him of the recently enacted VCAA.  
The RO notified the veteran of the type of evidence needed to 
substantiate his claim, as well as the evidence the RO was 
obtaining on the veteran's behalf. Moreover, the RO indicated 
that they would assist him in obtaining evidence from non-VA 
sources.  

The Board has also carefully reviewed the veteran's claims 
file to insure that all requirements under the VCAA have been 
satisfied.  In this regard, the record reflects that on 
several occasions the veteran was notified of the evidence 
needed to substantiate his claim for service connection for 
hematuria.  The most recent supplemental statement of the 
case, issued in January 2002, sets forth the regulations 
pertaining to service connection claims, and includes a 
discussion as to why the veteran's claim was denied.  
Moreover, the Board's October 1998 decision included a 
discussion of the laws and regulations pertaining to service 
connection claims.  Although the Court's June 2000 Order 
vacated the Board's October 1998 decision, that decision 
remains a matter of record, and was clearly provided to the 
veteran.  A review of that vacated decision reveals that the 
Board articulated the relevant law and regulations, and 
discussed these legal standards in the context of the 
veteran's appeal.  While the issue in that decision was 
whether new and material evidence had been submitted, the 
underlying issue was a claim for service connection, and to 
that extent the discussion regarding the requirements for 
service connection remains pertinent, and served to inform 
the veteran of the basic requirements for establishing his 
claim.  As such, the veteran was clearly notified of the 
evidence needed to substantiate his claim.  38 U.S.C.A. 
§ 5103.  

Additionally, the record contains the veteran's service 
medical records, numerous private treatment records, VA 
treatment records, statements from the veteran's friends and 
family, and statements and testimony from the veteran.  The 
veteran has been offered many opportunities to submit 
additional evidence, or to identify evidence he would like 
the RO to assist him in obtaining.  However, there is no 
indication that there are outstanding relevant records that 
should be requested before proceeding with this appeal.  The 
Board notes that while the veteran indicated in a January 
1989 claim that he had been treated for the claimed disorder 
by a Dr. Nelson Henry from 1979 to the present (a period more 
than 10 years after service separation), he did not provide 
an address for that doctor.  Moreover, the veteran has been 
offered numerous opportunities to submit additional records 
or to seek the RO's help in obtaining records, but he never 
made any other references to treatment by Dr. Henry.  

Finally, the Board notes that in that March 1998 hearing 
before the undersigned, the veteran commented that he was 
treated at the Germantown Hospital in 1969.  The earliest 
record of treatment at that hospital in the claims file is a 
record dated in February 1973.  At the hearing, the veteran 
was informed that the record would be put on hold for 60 days 
to give him an opportunity to submit any additional medical 
evidence, but no further records were received from 
Germantown Hospital.  However, the veteran did submit a 
statement from Dr. Barch, who stated that he had treated the 
veteran from 1969 to 1973, but that the records were no 
longer available.  In short, the Board finds that reasonable 
efforts have been made to insure that all relevant evidence 
is of record, and there is no indication that additional 
treatment records or other evidence should be obtained prior 
to proceeding with appellate review.  38 U.S.C.A. § 5103A.  

As to the necessity of a VA examination in this case, the 
Board notes that the veteran was afforded a VA genitourinary 
examination in July 2001.  The Board has reviewed that 
examination report and finds it adequate, and an additional 
examination or opinion is not necessary in this case.  

In light of the foregoing, the Board is satisfied that the 
requirements under the VCAA regarding notice and duty to 
assist have been met, and no further development is needed 
prior to proceeding with appellate disposition.  The Board 
also notes that since the time of the June 2000 Court Order 
and the December 2000 BVA decision, the veteran has had the 
opportunity to submit additional evidence and/or argument in 
support of his appeal.  In short, the Board finds that the 
case is ready for appellant disposition.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or diseased contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Generally, to qualify for service connection, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 
(Fed. Cir. 2001).  Where the determinative issue in a service 
connection claim involves a medical diagnosis, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

In determining entitlement to service connection, it is 
important to note that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  Id.

A review of the veteran's service medical records reveals 
that on the veteran's pre-induction examination, dated 
February 11, 1969, the veteran indicated that he had no 
history of blood in the urine.  The veteran was deemed fit 
for military service and entered service on July 11, 1969.  
During service, on August 4, 1969, the veteran was seen with 
complaints of rectal bleeding, and left lower abdomen pain.  
The veteran related that he had told the recruiter that he 
had pain in his left side, rectal bleeding, and blood in his 
urine.  He complained of pain in his left side when walking.  
He was referred to the surgery clinic that same day, with a 
question of hematuria.  Upon examination the impression was 
rectal bleeding secondary to internal hemorrhoids.  He was 
referred to the genitourinary clinic.

On August 5, 1969, the veteran was seen with a two day 
history of hematuria, urgency, and frequency.  The veteran 
reported a history of left lower quadrant pain, constant for 
the past six to seven months, associated with dysuria and 
urgency, but no frequency.  It was noted that the prior 
Saturday, the veteran's pain had become more severe, and he 
had noticed a terminal gross hematuria.  He had no fever or 
chills, and no history of kidney stones.  The examiner's 
concluding impression was hematuria, etiology undetermined, 
and a medical discharge was recommended.  A clinical record 
dated August 7, 1969, contains a summary of the foregoing 
history, and concluded that the veteran's hematuria existed 
prior to entry into service, and was not aggravated by 
service beyond the normal progression of the disease.  It was 
recommended that the veteran be discharged from service.  The 
Medical Board Report issued on that same date indicates that 
the veteran had a chronic condition which may be progressive 
and makes the veteran a poor risk for continued military 
service.  

Following service separation, a February 1973 emergency 
department record from Germantown Hospital indicates that the 
veteran arrived with complaints that he had been passing 
blood from his rectum since the prior Saturday.  The clinical 
findings were melena, but no hemorrhoids.  Following the 
handwritten clinical findings, it was noted in what appears 
to be different handwriting, that the veteran "also been 
[sic] passing blood in urinary tract since time of service of 
1969."  The veteran was diagnosed with melena, and was 
scheduled for an upper gastrointestinal (GI) series on an 
outpatient basis.  

The corresponding typed hospital summary record from 
Germantown Hospital, also dated in February 1973, indicates 
that the veteran was admitted because of weakness and anemia.  
It was noted that the veteran had been seen two days prior in 
the emergency room because of melena, at which time he was 
scheduled for an upper GI series, which revealed a large 
duodenal ulcer crater.  The veteran returned to the clinic a 
day later, at which time his hemoglobin had fallen, and he 
was admitted to the hospital.  His past medical history was 
described as essentially negative, and there was no mention 
of a history of blood in the urinary tract, or any past 
genitourinary complaints.  A few days prior to discharge from 
the hospital he complained of urinary frequency and burning, 
and white blood cells were found in his urine.  His symptoms 
disappeared with medication, and he was discharged from the 
hospital with diagnoses of a duodenal ulcer, iron deficiency 
anemia, chronic anxiety reaction, and a urinary tract 
infection.  

In March 1973, he reported a recurrence of his urinary 
symptoms, and medication was provided.  An additional undated 
record shows that he reported having hematuria, and having 
been discharged from service due to hematuria.  He had a 
recurrence of hematuria in April 1973.  In November 1974 he 
reported having pain in the left lower quadrant and blood in 
his urine, among other problems, and he was then hospitalized 
to rule out a tumor in the urinary tract with bleeding.  A 
November 1974 discharge summary report from the Germantown 
Dispensary and Hospital indicates that the veteran was 
diagnosed and treated for peptic ulcer disease.  There was no 
reference to genitourinary problems at that time.

VA treatment records reflect that in June 1996, the veteran 
was seen with complaints of blood in his urine, which he 
reported started nine months prior.  He also complained of 
right flank pain, and right lower quadrant abdomen pain.  The 
veteran stated that he had had blood in his urine for 
26 years, which he attributed to pills he took during basic 
training.  The diagnostic impression was recurrent hematuria, 
as well as a remote history of peptic ulcer disease.  In 
August 1996, he reported having had blood in his urine since 
1969, and a renal ultrasound conducted at that time disclosed 
a 2.5-3.0 centimeter renal cyst in the lower pole of the left 
kidney.  No other abnormalities were shown.

The veteran submitted two medical statements from the 
Community Medical Center, signed by Dr. Barch in November 
1996, in which the physician stated that he had treated the 
veteran from 1969 to 1973, that the records of that treatment 
were no longer available, and that he did not remember having 
treated the veteran for a urinary problem. 

During a November 1996 hearing the veteran denied having had 
blood in his urine prior to entering service.  He stated that 
the problem began during his second week of basic training, 
while performing exercise drills, at which time he began 
experiencing pains in his stomach, and feelings of nausea.  
He indicated that he had noticed blood in his urine that same 
morning, prior to exercising.  He stated that he went on sick 
call, and was released from service.  After service 
separation, he indicated that he was treated by Dr. Barch, 
and has received continuous treatment for the problem since 
that time.  He stated that he was also admitted to the 
Germantown Hospital due to the urinary problem.

In conjunction with the hearing the veteran presented 
statements from his mother, brother, and sister.  In summary, 
those statements indicate that the veteran did not have blood 
in his urine prior to entering active service, but that the 
problem began during service, and had worsened.  According to 
the veteran's brother, he saw blood in the veteran's urine 
following service.

The veteran also presented hearing testimony before the 
undersigned in March 1998.  He described the time in service 
in which he claims he first noticed the blood in his urine.  
He indicated that it was associated with pain in his left 
side.  Following discharge, he was instructed to go and see 
his private doctor.  However, he became weak and dizzy and 
had to be hospitalized at the Germantown Hospital.  He 
indicated that this hospitalization was in 1969.  He denied 
having had blood in his urine prior to service.  He stated 
that in 1997, testing at a VA medical center revealed that he 
had a cyst on his kidney.  He asserted that the cyst may have 
been caused by physical trauma during basic training.  He 
also stated that he had had to stop working because of the 
pain caused by the cyst. 

Following the hearing the veteran submitted a March 1998 
statement from his childhood friend, who attested that the 
veteran did not have any unusual maladies prior to entering 
service.  Dr. Barch submitted another statement in November 
1998, in which he indicated that he had treated the veteran 
off and on for the previous 30 years, but that he did not 
recall the veteran having had any urinary problems from 1969 
to 1973.  He emphasized that the treatment records were no 
longer available.

In November 2000, the veteran submitted additional statements 
from his brother, father, and mother, in which they stated 
that they had observed the veteran's urine prior to entering 
service, and that there was no blood in the urine.  They 
stated that he was in excellent health before service, but 
that they observed blood in his urine after service.

VA treatment records dated from August 1996 to March 2001, 
reflect that the veteran was intermittently seen for 
treatment of hematuria.  In August 1996, the veteran reported 
having had blood in the urine since 1969 in the service.  It 
was noted that an IVP in the Spring of 1996, which had 
revealed a lesion in the left kidney.  He denied any burning, 
dysuria, or fever, but had pain in the right paraspinal area.  
The ultrasound in September 1996 showed the cyst in the 
kidney, but cytology was negative.  The veteran was referred 
to the urology clinic for an evaluation, including a 
cystoscopy, but no treatment for a genitourinary problem was 
given.  In March 1997, he stated that he was still having 
hematuria, but not as often.  His physician characterized the 
hematuria as intermittent in May 1997.  A cystoscopy was 
scheduled for May 1997, but was not conducted.  The veteran 
reported in November 1998 that he had had a few bouts of 
hematuria, and in April 1999, he stated that he had hematuria 
intermittently.  He denied having undergone a cystoscopy, as 
had been previously ordered.  

A September 1999 treatment record indicates that the 
cystoscopy had been performed, but the results of the test 
are not documented.  An August 2000 record indicates that the 
veteran had hematuria twice a week.  A January 2001 treatment 
record shows that the veteran had missed his previous two 
appointments in the urology clinic, and his physician 
instructed him to personally visit the clinic and re-schedule 
the appointment.  In February 2001 the veteran reported 
having again missed the appointment.

In July 2001, the veteran underwent a VA genitourinary 
examination.  The examiner indicated that the veteran had no 
significant childhood illnesses, and no family history of 
renal disease.  A review of the veteran's claims file 
revealed that six or seven months prior to the onset of 
hematuria in service, the veteran had complained of left 
lower quadrant pain.  The examiner acknowledged that there 
were no records to substantiate the foregoing, other than the 
statement in the record that the veteran had complained of 
left lower quadrant pain for several months.  The examiner 
noted that the veteran reported having blood in his urine 
during basic training.  The examiner commented that he saw in 
the record that a Dr. T. made a statement on August 7, 1969, 
that the veteran had hematuria prior to service.  The VA 
examiner stated that he did not see this in the service 
records.  (At this point, the Board notes that Dr. T. was one 
of the three officials who signed the veteran's Medical Board 
Report, as well as the signing physician on the veteran's 
service separation examination report).  The VA examiner 
indicated that since service discharge, the veteran has had 
hematuria on and off.  In conclusion, the examiner opined 
that "[a]ccepting Dr. [T's] statement, the evidence clearly 
and unmistakably shows that the veteran suffered from a 
genitourinary condition manifested by hematuria prior to 
service."  The examiner further opined that "[i]t is 
unlikely that the condition permanently worsened in degree 
during service."  

In light of the foregoing medical evidence of record, there 
does not appear to be any dispute that the veteran has had 
continuous symptoms of hematuria since his separation from 
service.  Rather, the determinative issue in this case 
involves the onset of his hematuria.  As such, this appeal 
essentially involves two questions.  Initially, it must be 
determined whether the veteran's hematuria preexisted 
service, or whether it had its onset during service.  As will 
be explained below, the Board finds that there is clear and 
unmistakable evidence demonstrating that the veteran's 
hematuria existed before acceptance and enrollment in 
service.  Thus, the next question will be whether the 
veteran's preexisting hematuria was aggravated during service 
beyond the natural progress of the disease. 

Significant to this appeal is the fact that the veteran was 
discharged from service after approximately four weeks of 
active duty due to findings of hematuria, which an August 
1969 Medical Board concluded had existed prior to service.  
The Board has reviewed the Medical Board report, which is 
accompanied by a clinical record that contains a discussion 
of supporting findings and details that led to such a 
conclusion. 

The Board notes that in the case of Miller v West, 11 Vet. 
App. 345 (1998), the Court disagreed with the Board's 
reliance on a Medical Board report and a clinical record to 
rebut the presumption of soundness regarding a claim for 
service connection for a psychiatric disorder.  The records 
relied upon by the Board were both created around the time of 
the veteran's service separation, and had both concluded that 
the appellant's psychiatric disorder had existed prior to 
service.  The Court found that such records were not 
supported by any contemporaneous clinical evidence or 
recorded history in the record, and held that "[a] bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness."  Miller, 11 Vet. App. 
at 348.  

More recently, the United States Court of Appeals for the 
Federal Circuit clarified the impact of Miller in Harris v. 
West, 203 F.3d 1347 (Fed. Cir. 2000), and noted that 
"[w]hile contemporaneous clinical evidence or recorded 
history may often be necessary to satisfy the heavy burden of 
rebutting the statutory presumption of soundness, we conclude 
that there is no absolute rule in the statute, the 
regulation, or the case law requiring such evidence before 
the presumption can be rebutted."  Furthermore, the Harris 
Court indicated that a later medical opinion may be 
sufficient evidence to rebut the statutory presumption of 
soundness.  

Turning to the present case, the Board notes that as the 
veteran's service entrance examination report is negative for 
any evidence of hematuria, a history of blood in the urine, 
or any associated genitourinary disorders, the presumption of 
soundness applies, unless clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Reviewing the evidence of record, although the 
veteran's service induction examination was negative for any 
genitourinary disorders, in an August 4, 1969 service medical 
record the veteran indicated that he had told the recruiter 
that he had pain in his left side, rectal bleeding, and blood 
in his urine.  More significantly, the August 1969 Medical 
Board report concluded that the veteran had hematuria, 
etiology undetermined, which originated prior to entry into 
active service, and was not aggravated by active service.  A 
clinical record with the same date as the Medical Board 
report, and narrated by one of the medical officials who 
signed the Medical Board report, contains a detailed outline 
of the history of the veteran's hematuria, as well as current 
clinical findings, a diagnosis, and disposition.  The 
clinical record indicates that the veteran had a six to seven 
month history of left lower quadrant pain, which was 
associated with dysuria and urgency.  During service, his 
pain became more severe, and he experienced an initial and 
terminal gross hematuria. 

The Board finds that the clinical findings made around the 
time of the August 1969 Medical Board report, together with 
findings made in a recent July 2001 VA examination report, 
constitute clear and unmistakable evidence that the veteran 
had hematuria prior to entry into service.  The July 2001 VA 
genitourinary examination was performed for the specific 
purpose of addressing the question at hand, and concluded 
that the veteran suffered from a genitourinary condition 
manifested by hematuria prior to service.  In reaching that 
opinion, the examiner reviewed the veteran's claims file, 
including his service medical records.  The examiner also 
reviewed the veteran's past medical history, and his medical 
history since service separation.

In short, the Board finds that the record contains clear and 
unmistakable evidence that the veteran's hematuria preexisted 
his enlistment in military service.  This view is strongly 
supported by the findings in the August 1969 Medical Board 
report, and accompanying clinical records, as well as the 
July 2001 VA examination report, all of which concluded that 
the veteran's hematuria disorder preexisted service.  As the 
Board finds that the presumption of soundness has been 
rebutted, the next question is whether the veteran's 
preexisting hematuria was aggravated by active military 
service beyond the natural progress of the disease.  See 
38 C.F.R. § 3.306(a).  The Board emphasizes that the Court 
has held that temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991). 

The veteran's service medical records indicate that he began 
complaining of blood in his urine in early August 1969.  
Shortly thereafter, he was diagnosed with hematuria.  
However, while the veteran's hematuria was symptomatic during 
service, there is no indication that his hematuria was 
aggravated during service, beyond the natural progress of the 
disorder.  The Board acknowledges the veteran's testimony at 
the March 1998 hearing before the undersigned, that he 
sustained an injury while doing high jumps in service.  He 
indicated that the injury occurred sometime around the third 
week of service.  Nevertheless, the veteran's service medical 
records are negative for any documented history of such an 
injury, and the treatment records pertaining to hematuria 
contain no references to an injury.  Rather, the etiology is 
described as unknown.  In short, the Board finds that while 
the veteran's hematuria presented a flare-up during service, 
there is no indication that it was aggravated by an incident 
of active service.  This appears consistent with the 
veteran's recorded medical history of hematuria following 
service, in that his hematuria has been intermittent over 
time, sometimes more frequent than other times.  See 
38 C.F.R. § 3.306(b).  Additionally, the July 2001 VA 
examiner's opinion concludes that it is unlikely that the 
veteran's condition permanently worsened in degree during 
service.

The Board finds no evidence that the veteran's preexisting 
hematuria was aggravated by active service.  The in-service 
diagnosis of hematuria indicated that the etiology was 
undetermined.  There is no contemporaneously recorded 
evidence that the veteran sustained trauma during service, 
which contributed to his hematuria.  The Board is cognizant 
of the statements from the veteran that he was injured during 
a high jump in active service, and the Board does not doubt 
that he was subjected to the usual rigors of basic training.  
Considering such increased physical activity, the Board finds 
that the July 2001 VA physician opinion that it was unlikely 
that the veteran's condition permanently worsened in degree 
during service, when coupled with the inservice 
contemporaneous Medical Board finding that the veteran had 
preexisting hematuria that was not aggravated during service, 
preempts any argument that the veteran's hematuria was 
aggravated during service beyond the natural progress of the 
disorder.  The Board emphasizes that the fact that the 
veteran's hematuria became symptomatic during service is not 
in dispute.  The question here is whether the underlying 
condition, as contrasted to symptoms, was worsened.  Hunt, 
supra.  It is clear that the conclusion reached in the August 
1969 Medical Board was based on a complete examination of the 
veteran, and the July 2001 VA examination report included a 
thorough review of the veteran's history, medical evidence in 
the claims file, and an examination of the veteran. 

It is the Board's responsibility to assess the credibility 
and weight given to evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In the present case, as discussed above, the Board 
finds that the evidence clearly and unmistakably reveals that 
the veteran had hematuria prior to service, which was 
discovered while he was on active duty, and was not 
aggravated beyond the normal progress of the disorder during 
service.  The Board notes that other than the veteran's 
statements, as well as those of his family and a friend, 
discussed below, there is no medical evidence supporting the 
veteran's contentions.   

As to the laystatements of record from the veteran, his 
family members and a friend, the Board finds that at most, 
the statements purport to provide eye-witness evidence, which 
laypersons are competent provide.  Specifically, the 
statements from the veteran's mother, sister, and brother, 
submitted in March 1998, indicate that the veteran did not 
have blood in his urine prior to service, but had the problem 
following service.  The statement from the veteran's brother 
indicates that he observed blood in the veteran's urine 
following service, but statements from the veteran's mother 
and sister do not indicate direct observation.  The buddy 
statement submitted in March 1998, only speaks to the 
veteran's general health.  Contrarily, the statements from 
the veteran's parents and brother, submitted in November 
2000, indicate that they observed the veteran's urine prior 
to and after service, and noticed that it did not contain 
blood prior to service.  Moreover, the veteran has contended 
that he did not have blood in his urine prior to service.

Although laypersons are competent to provide an eye-witness 
account of visible symptoms, the Board is not persuaded by 
the probative value of the laystatements from the veteran's 
family members, to the extent that they purport to have 
observed the veteran's urine both prior to and after service.  
Inherently, such statements appear slightly incredulous, 
particularly as they were made more than 30 years following 
the veteran's entry into active service.  Additionally, even 
accepting the statements as to what the veteran's family may 
or may not have seen (and accepting the veteran's statements 
as to his own health), does not amount to the presence or 
absence of a medical disorder, as there is no indication that 
the veteran or his family has any medical expertise.  See 
Espiritu, 2 Vet. App. at 494-95 (laypersons may be competent 
to provide an "eye-witness account of a veteran's visible 
symptoms," but they are not capable of offering evidence 
that requires medical knowledge).  At most, the statements 
provide a remote recollection of observations.  While the 
statements may be helpful in that regard, they are not 
definitive in answering the question as to the medical onset 
of the veteran's hematuria.  In this regard, the Board finds 
that the laystatements are outweighed by the probative 
medical evidence in this case, which indicates that the 
veteran's hematuria clearly and unmistakably existed prior to 
service.  The Board finds the foregoing discussion adequately 
addresses the Court's fifth question posed in the June 2000 
Order.  

In conclusion, the Board finds that hematuria clearly and 
unmistakably existed prior to the veteran's entry into active 
service, and was not aggravated therein, and his claim for 
service connection is denied.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the provisions of 
38 U.S.C.A. § 5107(b) (West Supp. 2001) are not applicable, 
and the appeal as to this issue is denied.    


ORDER

Service connection for hematuria is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

